Title: General Orders, 12 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Sunday August 12th 1781.
                            Parole Provence
                            Countersigns Paris Passy.
                        
                        For the day tomorrow
                        Brigadier General Huntington
                        vice M.G. Lord Stirling
                        Lieutenant Colonel Smith
                        For Picquet Major Keith
                        Inspector Captain Smith
                        The Non commissioned Officers and Soldiers to be serv’d with a Gill of Rum per Man this Afternoon.
                    